 



LEASE

 

This Lease is made this 10th day of August, 2012 by and between SENK Properties,
LLC, an Ohio limited liability company (hereinafter called “Lessor”) and
OurPet’s Company, a Colorado Corporation (hereinafter called “Lessee”), and is
intended to replace in its entirety an earlier Lease between Lessor and Lessee
dated March 1, 2007.

 

WITNESSETH:

 

1.DESCRIPTION AND LEASE OF PREMISES

 

Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, the

premises situated in the Village of Fairport, County of Lake, and State of Ohio
known as 1300 East Street, Fairport Harbor, Ohio 44077, and more fully described
in the legal description attached hereto as Exhibit A and made a part hereof,
together with such appurtenances thereto as shall be necessary for Lessee’s use
thereof. Such premises may hereinafter be referred to as the “Premises.”

 

2.TERM

 

2.1Original Term

 

The term of this Lease shall be ten (10) years, commencing September 1, 2012 and
ending at midnight February 28, 2023.

 

2.2Additional Term

 

If this Lease has not been terminated and Lessee is not in default of any
material provision of this Lease, Lessee shall have the option to extend this
Lease for an additional term of ten (10) years, under the same terms and
conditions as are provided in this Lease except that (a) there shall be no
further right of renewal, and (b) the rent for such additional term shall be
increased by a mutually agreed amount. Lessee may exercise such option by giving
notice to Lessor as provided herein no and no later than August 30, 2016.

 

2.3Holding Over

 

If Lessee holds over in possession of the Premises after the expiration date of
the original term or any additional term of this Lease and no new lease is
executed, Lessor shall consider Lessee a month-to-month tenant, under the same
terms and conditions, other than term, as are provided in this Lease and then in
effect, including rent.

 

1

 

 

3.RENT

 

3.1Basic Rent

 

During the Original Term of this Lease, rent shall be computed on the basis of
an annual charge per square foot of space within the building located on the
premises, said building consisting of 64,000 square feet of space. Rent shall be
computed in accordance with the following schedule:

 

 

Year

 

Annual Rental Per

Square Foot

  

Total

Annual Rent

  1  $5.11   $327,000  2  $5.11   $327,000  3  $5.44   $348,160  4  $5.44  
$348,160  5  $5.78   $369,920  6  $5.78   $369,920  7  $5.78   $369,920  8 
$6.11   $391,040  9  $6.11   $391,040  10+  $6.44   $412,160 

 

The annual rent shall be paid in twelve (12) equal installments in advance on
the first day of each month.

 

3.2Property Taxes

 

(a) Upon receipt of each bill from the appropriate governmental taxing
authority, Lessor shall pay the property tax and prepare and render to Lessee a
statement for the same amount, which statement shall include a copy of such tax
bill. Such amount shall be payable within fifteen (15) days after such statement
shall have been received by the Lessee. The greater of $300.00 late fee or
interest at an annualized rate of 12 percent shall apply if Lessee does not make
such property taxes within fifteen (15) after such a statement has been
rendered.

 

(b) Either Lessor or Lessee shall have the right to protest any increase in
taxes or assessments or otherwise seek reduction therein, at its expense.

 

3.3Method of Payment

 

All rent payments shall be made payable to Lessor and shall be sent to Lessor at
9932 Brookhill Circle, Twinsburg, OH 44087, unless Lessor shall direct otherwise
by notice to Lessee.

 

2

 

 

4.CONDITION OF PREMISES, REPAIRS, ALTERATIONS AND MAINTENANCE

 

4.1Condition of Premises at Commencement of Term

 

Lessee has examined the Premises, knows their condition and accepts the Premises
in their present condition. Lessee acknowledges that Lessor has made no
representations to Lessee as to the condition of the Premises prior to or at the
execution of this Lease, and has promised no repairs or alterations.

 

4.2Repairs and Maintenance

 

(a)          Lessor’s Repairs and Maintenance. Lessor shall keep the foundation,
outer walls, roof and structural portions of the Premises in good repair,
exclusive of glass and exterior doors (except that Lessor shall not be obligated
to make any repairs which are occasioned by the act or omission of Lessee, its
agents, employees, invitees or licensees). In addition, Lessor shall be
responsible for the replacement (but not routine maintenance) of any HVAC
equipment servicing the Premises and any major repair or replacement (but not
routine sealing and striping) of the parking lot. The manner in which such areas
and facilities shall be maintained and the expenditures therefor shall be at the
reasonable discretion of Lessor. Lessor shall have no other obligation to
maintain or repair the Premises or any portion thereof, or to furnish any
services or facilities, or to make any alterations or improvements in the
Premises. The cost of repairs referenced in this Section 4.2(a) rendered
necessary by the negligence or willful misconduct of Lessee or Lessee’s agents,
employees, invitees or licensees, shall be reimbursed by Lessee to Lessor within
thirty (30) days of Lessor’s written request.

 

(b)          Lessee’s Repairs and Maintenance. Except as set forth in Section
4.2(a) hereof, at the sole cost and expense of Lessee and throughout the term of
this Lease, Lessee shall keep and maintain the Premises in good order,
condition, replacement and repair, in a clean, sanitary and safe condition in
accordance with the laws, ordinances and regulations of all authorities which
have jurisdiction over the Premises. All repairs made by Lessee shall be
performed in a good and workmanlike manner, and all items that Lessee shall
replace during the term of this Lease shall be new and of equal or better
quality, type and style than the item being replaced. Lessee shall not permit
any waste, damage or injury to the Premises. Lessee shall further keep the
Premises clean, attractive and free of rubbish, rubble, debris, insects, rodents
and other pests.

 

(c)          Lessee’s Right to Use Self Help. In the event that Lessor fails to
keep or perform any of its obligations set forth in Section 4.2(a) in a
reasonable amount of time, then Lessee may perform such obligation at its own
expense and offset the documented cost of such performance against any base
rent, additional rent or any other amounts thereafter payable by Lessee under
the Lease.

 

3

 

 

4.3Condition of Premises at Termination of Lease

 

(a) Upon the expiration or other termination of this Lease, Lessee shall remove
its goods and effects and those of all persons claiming under it from the
Premises and shall deliver and yield the premises to Lessor in as good repair
and condition as the Premises were at the commencement of the term of this
Lease, except reasonable wear and tear and destruction as described in section 8
of the Lease for which Lessee is not obligated to make repairs.

 

(b) All improvements installed in the Premises by Lessee but not affixed to the
building as permanent installations shall remain the property of Lessee. Lessee
may remove the same upon the termination of the Lease and shall repair to
Lessor’s reasonable satisfaction or reimburse Lessor for any damage resulting
from such removal. All improvements affixed to the building with the intention
to make them permanent installations, whether installed by Lessee or by Lessor,
shall be the sole property of Lessor, and Lessee shall have no right to remove
same.

 

5.UTILITIES

 

Lessee shall pay all charges for the use of sewers, water, heat, light, fuel and
other utilities relating to the Premises. Wherever possible, Lessee shall make
all payments directly to the provider of the services; otherwise, Lessee shall
promptly reimburse Lessor for all payments made directly by Lessor to the
providers of such services.

 

6.DAMAGE TO OR DESTRUCTION OF PREMISES

 

If the Premises should be damaged or destroyed by any cause Lessee shall not be
entitled to terminate this Lease and Lessor shall, with reasonable speed, repair
or rebuild the Premises so that they are restored to the same utility for the
uses described herein that they had immediately prior to the happening of such
damage or destruction, to the extend possible with the insurance proceeds paid
to Lessor as a result of the damage or destruction. During the period of time
that Lessee is unable to occupy the Premises for its intended uses as described
herein due to damage or destruction not caused, directly or indirectly, by the
conduct of Lessee, its agents, employees, visitors or invitees, the basic rent
(as set forth in Section 3.1) shall be reduced by an amount which bears the same
ratio to the basic rent hereunder as the unusable square footage bears to the
total number of square feet comprising the Premises. In the event that the
repair or rebuilding of the Premises, as described in this paragraph, is not
completed within 180 days of the date the damage or destruction occurred, then
Lessee may terminate the Lease by providing prior written notice to Lessor of
its intention to terminate.

 

4

 

 

7.EMINENT DOMAIN

 

7.1Effect of Eminent Domain or Similar Proceeding

 

If all or any part of the Premises or building located thereon are appropriated
or taken under the power of eminent domain by any public authority, or by an
quasi-public authority, and as a result of such taking the Premises cannot be
used for the purposes intended in the reasonable judgment of Lessor, or if
Lessee is denied access to the Premises, then this Lease shall terminate, and
the rent and any other sums payable by Lessee to Lessor under this Lease shall
be prorated as of the date that possession is taken by such condemning
authority. However, if Lessor is able to remain on the land to restore the
building or other improvements so that upon the completion of such improvements
Lessee will be able to operate its business in a manner that is substantially
consistent with its operations prior to the taking and is not materially adverse
to such operations, then this Lease shall not terminate but the rent and other
charges payable by Lessee to Lessor shall be adjusted upon a basis which shall
be reasonable under the circumstances then existing, and the Lessor shall
promptly commence and diligently proceed to restore the Premises to a complete
architectural unit out of the proceeds received by Lessor for such taking.

 

7.2Disposition of Award

 

If there are any legal proceedings in connection with any taking referred to in
this Section 7, each of the parties hereto shall make its own separate claim to
the authority taking the Premises and each shall be entitled to a separate award
or compensation granted to it as a result of prosecuting its claim. Both Lessor
and Lessee shall retain whatever rights are permitted them by law to oppose such
taking or conveyance. Lessee shall have the right to make a claim against the
condemning authority, but not against Lessor, on account of interruption of
Lessee’s business, moving and relocation expenses and for depreciation to and
removal of Lessee’s trade fixtures.

 

7.3Taking Not a Breach of Covenant of Quiet Enjoyment

 

No taking shall operate as or be deemed an eviction of the Lessee or a breach of
the Lessor’s covenants for quiet enjoyment.

 

7.4Definition of “Taking”

 

As used in this Section 7, the term “taking” or “taken” shall include both
condemnation and any voluntary conveyance in lieu of, or under threat of,
condemnation.

 

5

 

 

8.INSURANCE

 

8.1Public Liability Insurance

 

Lessee will obtain, at its expense, effective as of the commencement of its
right to occupy the Premises, and will maintain so long as Lessee continues to
occupy lease any part of the Premises, complete comprehensive liability
insurance, under which Lessor will be named as an additional insured, the policy
or policies to be in such form and issued by such company or companies as are
satisfactory to Lessor, in the sum of One Million Dollars ($1,000,000.00) in the
event of injury to one person or damage to property and Two Million Dollars
($2,000,000.00) in the event of injuries to more than one person or damage to
property arising out of each occurrence for which a claim for damages may
result. A copy or copies thereof, or a certificate or certificates thereof, will
be deposited with Lessor together with evidence of payment of the premiums
thereon, within thirty (30) days after their issuance.

 

8.2Contents

 

The insurance coverage of contents of the Premises belonging to Lessee, if such
coverage is desired, shall be the sole responsibility of Lessee.

 

8.3Fire, Extended Coverage and Similar Coverages

 

Lessee agrees to maintain insurance coverage, under which Lessor will be named
as an additional insured, on all of the Premises against loss or damage by fire,
flood, lightning, and such perils as are at this time comprehended within the
term “Extended Coverage.” Said insurance shall be in an amount equal to the
replacement value of the Premises. Such insurance shall be obtained and
maintained at the sole responsibility and expense of Lessee. A copy or copies
thereof, or a certificate or certificates thereof, will be deposited with Lessor
together with evidence of payment of the premiums thereon, within thirty (30)
days after their issuance.

 

8.4Additional Insured; Cancellation of Policies

 

Lessor shall be named as an additional insured party, as Lessor’s interest may
appear, under Lessee’s policies of public liability insurance for the Premises.
Lessor shall be named as a loss payee, as Lessor’s interest may appear, under
Tenant’s property insurance covering the improvements on the Premises. Upon
written request made by Lessor to Lessee, Lessor’s mortgagee shall also be named
as an additional insured party, as its interest may appear, under all such
policies maintained by Lessee. Lessee’s insurance coverages shall not be subject
to cancellation or termination without at least thirty (30) days’ prior written
notice to Lessor.

 

6

 

 

8.5Waiver of Subrogation

 

Each party hereby waives all causes and rights of recovery which it has or may
have or which may arise hereafter against the other party, its agents, officers
and employees for any loss occurring to the leased premises, property or
business (regardless of cause or origin, including the negligence of such other
party, its agents officers and employees), resulting from any of the perils
against which the damaged party is protected by fire, extended coverage,
building and contents, business interruption, or other insurance, to the extend
of any recovery upon such policies of insurance. However, if said waiver should
invalidate such policies of insurance in whole or in part, said waiver shall be
void. If additional premium should be charged for such a waiver provision, the
party benefited by such waiver, upon the other party’s request, shall reimburse
the other party for such additional premium.

 

9.USE

 

9.1General

 

(a) Lessee shall occupy and use the Premises as a factory, office and warehouse
and for no other purpose, and in a careful, safe and proper manner and shall not
commit or suffer any waste therein. Lessee shall not occupy or use the Premises
for any unlawful purpose, in violation of any lawful covenant or condition of
record restricting the use of the Premises or in any way that would increase the
premiums to be paid by Lessor for fire and extended coverage insurance affecting
the Premises. In its occupation and use of the Premises, Lessee shall comply
with all laws, ordinances, rules, regulations, requirements and orders of all
governmental authorities having jurisdiction over the Premises.

 

(b) If any such authority notifies Lessor of a violation of any such law
ordinance or regulation, Lessor shall notify Lessee thereof, and Lessee shall
have ten (10) days following such notice to commence to correct such violation
and thirty (30) days to complete the corrective actions. Failure by Lessee so to
act within such ten (10 day period shall constitute a default for the purpose of
this Lease.

 

(c) All excise taxes, license fees and charges for permits which may arise from
the use or operation of the Premises or the conduct of any business thereon
shall be payable by Lessee, and Lessee shall save Lessor harmless for all
liability therefore.

 

7

 

 

9.2Alterations and Improvements

 

(a) Upon obtaining Lessor’s written consent, Lessee may, at its expense, make
such interior alterations and improvements (not including structural
alterations) to the Premises as shall be necessary for its full use of the
Premises consistent with this Lease, provided that no such alterations will
materially decrease the value or marketability of the premises. Lessor shall not
unreasonably withhold such consent, if (i) the proposed alterations or additions
shall not materially decrease the value or marketability of the Premises, (ii)
Lessee provides Lessor with reasonably sufficient drawings and specifications of
the work to be done and the materials to be furnished, and (iii) Lessee provides
Lessor with sufficient security to assure that proper insurance and worker’s
compensation coverage are in effect during the performance of the work and that
the work will be completed free of liens against the Premises. Such alterations
and improvements shall be done in a good, workmanlike manner and in accordance
with all applicable laws, ordinances, rules and regulations. In any event, if
the cost of the proposed interior alterations and improvements is reasonably
anticipated to be less than $10,000 in the aggregate, then Lessee will not be
obligated hereunder to obtain Lessor’s prior written consent.

 

(b) Lessor may make such alterations and additions affecting the Premises as it
might desire provided that: (1) the same shall not materially impair Lessee’s
use of the Premises consistent with this Lease and, (2) Lessor shall have given
prior notice of said alterations and additions to Lessee.

 

10.DEFAULT

 

10.1Events Constituting Default

 

For the purpose of this Lease, “default” shall mean any of the following events:
(a) an assignment made by Lessee for the benefit of creditors, or consent by
Lessee to an appointment of a receiver or trustee of all or a substantial part
of Lessee’s property; (b) the filing of an involuntary petition seeking the
appointment of a receiver or trustee of all or a substantial part of its
property, which proceeding is not dismissed or stayed within sixty (60) days
from its entry; (c) failure by Lessee to pay an installment of rent within ten
(10) days after it is due; (d) failure by Lessee to pay any other money
obligation within ten (10) days after Lessor shall have given written notice
that such rent or other obligation is past due; (e) failure by Lessee to perform
or observe any other covenant or agreement under this Lease, which failure shall
continue uncured for a period of thirty (30) days after delivery to Lessee of
written notice thereof (provided, however, that Lessee’s failure to perform any
such obligation which may not reasonably be cured within thirty (30) days shall
not be considered a default if Lessee, within said thirty (30) day period,
institutes efforts to cure said non-performance and diligently prosecutes said
efforts to completion); or (f) the taking of the leasehold estate hereby created
on execution or by other processes or operation of law.

 

8

 

 

10.2Effect of Default

 

In the event of default, Lessor may at its option (a) terminate this Lease, or,
without terminating this lease, terminate Lessee’s right to possession of the
Premises under this Lease, (b) reenter the Premises with or without process of
law, using such force as may be necessary and remove all persons and chattels
therefrom, and Lessor shall not be liable for damages or otherwise by reason of
such reentry, (c) sue for and collect (1) the whole amount of rent herein
provided to be paid through the entire term of this Lease (including the
unexpired portion thereof), in case of any event identified in paragraphs 11.1
(b) or (c) hereof; otherwise, the amount of rent owed by Lessee to Lessor as
accrued when the action to collect same is brought, (2) all other sums for which
Lessee shall be in default (including, but not limited to, those resulting from
damage to the Premises, taxes and insurance) (3) the costs of preparing the
Premises for re-rental (including, but not limited to, brokerage fees,
advertising costs, and painting and repairing), and (4) reasonable attorney’s
fees to the extend permitted by law, (d) cure any default relating to the
condition of the Premises and obtain reimbursement of expense therefore from
Lessee, or (e) employ any other remedy provided by law. The foregoing remedies
may be exercised individually or cumulatively at the option of the Lessor, and
the exercise of any one shall not be deemed a waiver of Lessor’s right to
exercise one or more additional remedies. Except as provided in this Lease,
Lessee waives the necessity of demand for rent and any other demand or notice
that may now or hereafter be required by any statute, regulation or decision for
the maintenance of any action in forcible entry and detainer. The commencement
of such an action by Lessor shall for the purpose of this Lease be equivalent to
Lessor’s exercise of its right to reenter the Premises.

 

10.3Wavier of Default

 

No waiver of any condition or covenant of this Lease by Lessor or Lessee shall
be construed as constituting a waiver of any subsequent breach of any such
condition or covenant or as justification or authorization for the breach of any
other covenant or condition of this Lease, nor shall the acceptance of rent by
Lessor at a time when Lessee is in default under any covenant or condition of
this Lease by construed as a waiver of such default or of any of Lessor’s
rights, including, but not limited to, the right to terminate this Lease on
account of such default or as an estoppel against Lessor or be construed as an
amendment to this Lease or as a waiver by Lessor of any other right created
herein or by law in favor of Lessor and against Lessee on account of such
default

 

11.MECHANICS’ LIENS

 

The Lessee shall not permit any mechanics’, laborers’, materialmens’ or other
liens to stand against the Premises for any labor, machinery, material or fuel
furnished or claimed to have been furnished in connection with work of any
character performed or claimed to have been performed on, or pertaining to the
Premises solely for Lessee or under Lessee’s control, whether such work was
performed or materials furnished prior to or subsequent to the commencement of
the term of this Lease. If any such lien shall be filed or shall attach, the
Lessee shall promptly either pay the same or procure the discharge thereof by
giving security or in such other manner as is required or permitted by law. If
Lessee fails to do so within thirty (30) days after receiving written notice
from Lessor so to do, Lessor may procure the discharge of such lien, by payment
or otherwise, and may recover all costs and expenses of so doing from Lessee.
Moreover, Lessee shall indemnify and defend Lessor from and against all claims,
demands and legal proceedings on account of such furnishing or claimed
furnishing of labor, machinery, material and fuel, and shall directly pay or
reimburse Lessor for all costs and expenses thereof, including, but not limited
to attorney’s fees (to the extend permitted by law), bond premiums and court
costs.

 

9

 

 

12.QUIET ENJOYMENT

 

Upon Lessee’s paying the rent and performing and observing the agreements and
conditions on its part to be performed and observed, Lessee shall and may
peaceably and quietly have, hold, and enjoy the Premises during the term of this
Lease without interference by Lessor or anyone claiming by, through or under
Lessor. However, Lessor shall not be liable for any damage or interference with
use occasioned by or from (i) any plumbing, gas, water or other pipes bursting
or leaking, or (ii) water, snow or ice entering the building, unless such damage
is caused by Lessor’s gross negligence or willful misconduct.

 

13.RIGHT OF ENTRY

 

Lessor, its agents and employees shall have the right, during Lessee’s working
hours, and after reasonable notice to Lessee, to enter the Premises to view and
inspect the same and to perform any work therein which may be required or
permitted of Lessor hereunder; provided, however, that Lessor, its agents and
employees shall in exercising such right not unreasonably interfere with the
operation of Lessee’s business. During the last six (6) months of the term
(original or additional) of this Lease, or in the event of any default by
Lessee, Lessor may enter the Premises, show the Premises to prospective tenants,
and advertise on the Premises for such purposes.

 

14.INDEMNITY

 

Lessor and Lessee (the “Indemnifying Party”) will each indemnify and defend the
other (the “Indemnified Party”) from any and all claims, liabilities, damage or
loss to persons (including loss of life) or property which may arise from the
use of the Premises or from the conduct or management of or from any work or
thing done in or about the Premises by or on behalf of the Indemnifying Party or
any employee, agent, invitee or licensee of such Indemnifying Party, together
with all costs, expenses and attorney’s fees incurred by the Indemnified Party
in connection with any such claim, demand, or legal proceeding arising therefrom
brought against the Indemnified Party.

 

15.SUBORDINATION, ATTORNMENT AND NON-SISTURBANCE

 

15.1Subordination and Attornment

 

This Lease shall, at Lessor’s option, be subject, subordinate and inferior in
lien to a mortgage that may hereafter be placed on the Premises, and Lessee
will, upon demand, without cost, execute any instrument necessary to effectuate
such subordination. If, within five (5) days after submission of such
instrument, Lessee fails to execute same, Lessor is hereby authorized to execute
same as attorney-in-fact, coupled with an interest, for Lessee.

 

10

 

 

15.2Non-Disturbance

 

Lessor shall use its best efforts to produce from any such mortgage an agreement
in writing in recordable form which shall be delivered to Lessee, providing in
substance that so long as Lessee is not in default in the payment of rental or
any other covenants or conditions of this Lease, the rights of the Lessee under
this Lease shall not be terminated and the possession of the Lessee shall not be
disturbed by the holder of any such mortgage and that upon change of ownership
through foreclosure or otherwise the purchases shall not disturb Lessee’s
peaceful possession for the Premises provided Lessee is to in default under this
Lease.

 

15.3Estoppel Certificate

 

Within ten (10) days after request therefore by Lessor, or in the event that
upon any sale or assignment of the Premises and/or the land thereunder by Lessor
an estoppel certificate shall be required from Lessee, Lessee agrees to deliver
in recordable form, a certificate to any proposed mortgagee or purchaser, or to
Lessor, certifying that this Lease is unmodified, and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified, and stating the modifications), that there are no defenses or
offsets thereto (or stating those claimed by Lessee) and the dates to which Rent
and other charges have been paid.

 

16.SECURITY DEPOSIT

 

Upon the execution of this Lease, Lessee shall deposit with Lessor a sum equal
to one month’s rent. Such sum shall be retuned to Lessee upon the expiration of
this Lease (including additional term, if any) provided Lessee shall have fully
and faithfully carried out all of the terms, conditions and covenants to be
performed hereunder by Lessee. If the event of a sale, subject to this Lease,
the Lessor may transfer such deposit to the purchaser or its assignee for the
account of Lessee. Lessee shall thereupon release Lessor from all liability for
the return of such deposit and shall look solely to such purchaser or assignee
for the return of such deposit. If Lessee exercises its right to purchase the
Premises in accordance with this Lease, Lessor may apply the deposit provided
for hereunder to the purchase price.

 

17.ASSIGNMENT, SUBLESE AND CHANGE OF ORGANIZATION

 

17.1Assignment and Sublease

 

Lessee shall not assign the Lease or any of its benefits or burdens under this
Lease, or sublet all or any part of the Premises, or permit all or any part of
the Premises to be used or occupied by anyone other that Lessee unless Lessee
first obtains Lessor’s prior written consent. Lessor shall not unreasonably
withhold such consent so long as the character and use of the Premises are not
changed as a result of such assignment, subletting or permission, and if a
substantial portion of the Premises is involved, so long as the assigner,
sublessee or permitted is at least as financially responsible as Lessee. Lessee
shall be solely responsible for all brokers or finder’s fees which might be
incurred in connection with such assignment, sublease or permission and shall
indemnify and defend Lessor against all clams, loss and liability for such fees.

 

11

 

 

17.2Change of Control

 

Lessee shall not terminate its existence, be a party to any merger or
consolidation in which Lessee is not the surviving entity, or permit the change
of identify of its principal officers responsible for the management of Lessee’s
operations (each a “Change in Control”), without first having obtained Lessor’s
consent. Lessor shall not unreasonably withhold, delay or condition such
consent. Upon any such Change in Control to which Lessor does not consent,
Lessor may, at its option, terminate this Lease upon ninety (90) days written
notice to Lessee.

 

18.NOTICES

 

All notices to Lessor shall be sent to 9932 Brookhill Circle, Twinsburg, OH
44087. All notices to Lessee shall be sent to 1300 East Street, Fairport Harbor,
Ohio 44077. Either party may at any time change the address to which notice
shall be sent by advising the other party in writing of such change. Notice
shall be sent by Certified Mail, Postage Prepaid, Return Receipt Requested, and
any such notice shall be deemed given when mailed as provided in this section.

 

19.PARTIES BOUND AND BENEFITED

 

This Lease shall bind and benefit the parties hereto, their successors, heirs
and assigns. The words “Lessor” and “Lessee” in this Lease shall be construed to
include the parties named herein as Lessor and Lessee, respectively, and their
respective successors, heirs and assigns. This section shall not be construed to
abridge, modify or remove the prohibitions or restriction on assignment,
subleasing, permission to occupy or similar acts contained elsewhere in this
Lease.

 

20.RELATIONSHIP OF THE PARTIES

 

Nothing contained herein shall be deemed or construed by the parties hereto nor
by any third party as creating the relationship of principal and agent or of
partnership or of joint venture between the parties hereto, or any relationship
between the parties hereto other than that of Lessor and Lessee.

 

21.MEMORANDUM OF LEASE

 

This Lease shall not be recorded, but, if requested by either party, a
Memorandum of Lease, setting forth a description of the Premises, the term and
any renewal rights hereof, and such other provisions hereof as may be required
or appropriate for such purposes, excluding any reference to the rent payable
hereunder may be recorded. The cost of preparation and recording shall be borne
by the party requesting same. In addition, if requested by Lessor, Lessee shall
execute a Discharge of the Memorandum of Lease, which will be held in escrow
upon terms mutually acceptable to the parties.

 

12

 

 

22.LESSOR’S LIABILITY

 

In the event of any alleged default of Lessor, Lessee shall not seek to secure
any claim for damages or indemnification by any attachment, levy, judgment,
garnishment or other security proceedings against any property of the Lessor
other than the Lessor’s equity in the Premises. Lessor, as used herein, shall
include any assignee or other successor of the original Lessor or its successors
or assigns.

 

23.PARTIAL INVALIDITY

 

If any term, covenant or condition of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held to
be invalid or unenforceable, shall not be affected thereby and each term,
covenant or condition of this Lease shall be valid and be enforced to the
fullest extent permitted by law.

 

24.COUNTERPARTS

 

This Lease may be executed in any number of counterparts, including by facsimile
or electronic signature included in an Adobe PDF file, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

 

13

 

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be executed by
their duly authorized corporate officers as of the day and year first above
written.

 





  By: /s/ Nicholas S. Tsengas As to Lessor: Nicholas S. Tsengas, Manager   SENK
Properties, LLC     As to Lessee: By: /s/ Scott R. Mendes   CFO Treasurer,
OurPet’s Company

 





STATE OF OHIO)

)SS:

COUNTY OF LAKE)

 

The foregoing instrument was acknowledged before me this 7th day of August 2012,
by Scott R. Mendes on behalf of OurPet’s Company, a Colorado Corporation.

 

Notary Public /s/  Jamie McCullough  

 

14

 

  

STATE OF OHIO)

)SS:



COUNT OF SUMMIT)

 

The foregoing instrument was acknowledged before me this _____day of
___________, ______, by Nicholas S. Tsengas, General Partner, on behalf of SENK
Properties Partnership.

 

    Witnesses     Notary Public     Witnesses  

 



15

 



 

EXHIBIT A

 

Situated in the Village of Fairport Harbor, County of Lake and State of Ohio and
known as being part of Lots 8 and 9, Tract No. 4 and part of Samuel Fowler Lot
in said Village and bounded and described as follows:

 

Beginning in the centerline of East Street, (60 feet wide) at a point where said
centerline is intersected by the centerline of St. Clair Street (60 feet wide);
Thence South 87 degrees 23’East along the centerline of said St. Clair Street, a
distance of 600.00 feet to a point; Thence South 2 degrees 37’ West, a distance
of 332.890 feet to the Northerly line of land conveyed to Fairport Village by
deed recorded in Volume 402, Page 330 of Lake County Records of Deeds; Thence
South 85 degrees 18’ West along the Northerly line of land so conveyed, a
distance of 552.73 feet to the centerline of East Street; Thence North 4 degrees
4 degrees 42’ West along the centerline of East Street, a distance of 406.50
feet to the place of beginning, and containing 4.8710 acres of land be the same
more or less, but subject to all legal highways. 

 



16

